--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.2



FIRST MASTER REAFFIRMATION AGREEMENT AND AMENDMENT TO LOAN DOCUMENTS




This FIRST MASTER REAFFIRMATION AGREEMENT AND AMENDMENT TO LOAN DOCUMENTS (this
“Agreement”) is made as of the 21st day of December, 2010, between SONOMAWEST
HOLDINGS, INC., a Delaware corporation (the “Borrower”), and WELLS FARGO BANK,
NATIONAL ASSOCIATION (the “Bank”), as successor by merger to Wachovia Bank,
National Association.
 
RECITALS
 
WHEREAS, the Bank made a loan to Borrower in the amount of $2,500,000 (the
“Loan”) as evidenced by a certain Promissory Note dated May 21, 2008, in the
original principal amount of $2,500,000 (the “Existing Note”); and


WHEREAS, Borrower has requested that the Bank modify the Loan by extending the
maturity date of the Loan and amending the schedule of principal payments under
the Loan; and


WHEREAS, the Bank is willing to extend the maturity date of the Loan and modify
the schedule of principal payments under the Loan provided that the Borrower
agrees to certain additional modifications of the Loan, and subject to and in
reliance upon the representations, warranties, acknowledgments, covenants and
agreements of the Borrower contained herein; and


WHEREAS, the Existing Note, the other documents listed on Exhibit A attached
hereto, and every other instrument now or hereafter securing, evidencing or
relating to the Loan are collectively referred to herein as the “Loan
Documents.”


AGREEMENTS


  NOW, THEREFORE, in consideration of the mutual agreements set forth herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, each of the undersigned agree as follows:


1.             Acknowledgments and Affirmations.
 
a.           Borrower acknowledges and affirms that:
 
 (1)           Borrower is legally and validly indebted to the Bank under the
Existing Note and the other Loan Documents.
 
 
1

--------------------------------------------------------------------------------

 
 
 (2)           All indebtedness, obligations and liabilities of the Borrower to
the Bank arising under the Loan is secured by, among other things, a first
priority deed of trust on the real and personal property owned by Borrower
located at 2064 Gravenstein Highway, Sebastopol, California (the “Property”)
pursuant to a certain Deed of Trust, Assignment of Rents, Security Agreement and
Fixture Filing dated as of May 21, 2008, and recorded in the Official Records of
Sonoma County on May 22, 2008 with Recording No. 2008-47610 (the “Deed of
Trust”).


b.           The Borrower represents and warrants that:


 (1)           The resolutions previously adopted by the directors of the
Borrower with respect to the Existing Note and the other Loan Documents and
provided to the Bank have not in any way been rescinded or modified and have
been in full force and effect since their adoption to and including the date
hereof and are now in full force and effect, except to the extent that they have
been modified or supplemented to authorize this Agreement and the documents and
transactions described herein and therein.
 
 (2)           It has the power and authority to enter into this Agreement and
the transactions contemplated herein, and has taken all necessary company action
to authorize this Agreement and the transactions contemplated herein.
 
 (3)           No Default (as defined in the Existing Note) or Event of Default
(as defined in the Deed of Trust) has occurred and is continuing under any Loan
Document, and no event or condition has occurred or exists which would
constitute a Default or an Event of Default under any Loan Document but for the
giving of notice or passage of time, or both.
 
 (4)           It has no defense, offset, counterclaim or independent claim
against the Bank with respect to the Loan or any of the Loan Documents, or any
action previously taken or not taken by the Bank with respect thereto.
 
                                 (5)             The Bank has fully performed
all obligations to the Borrower which it may have had or has on and as of the
date hereof.
 
 (6)           The consummation of the transactions contemplated herein  (a) is
not prevented or limited by, nor does it conflict with or result in a breach of
the terms, conditions or provisions of, its certificate of incorporation or
bylaws, or any evidence of material indebtedness, agreement or instrument of
whatever nature to which it is a party or by which it is bound, (b) does not
constitute a default under any of the foregoing, which default would have a
material adverse effect on Borrower’s business, or its ability to pay the
Obligations, as defined in the Deed of Trust, and (c) does not constitute a
violation of any federal, state or local law, regulation or order of any court
or agency which is binding upon it, which violation would have a material
adverse effect on Borrower’s business, or its ability to pay the Obligations, as
defined in the Deed of Trust.
 
2.             Agreement to Modify the Loan.  Subject to the satisfaction of the
following conditions precedent, the Bank hereby agrees to amend the Loan to
Borrower:
 
a.           The Bank shall have received an executed First Modification of
Promissory Note from Borrower in the form attached hereto as Exhibit B (the
“Note Modification”).
 
 
2

--------------------------------------------------------------------------------

 
 
b.           The Bank shall have received certified copies of all corporate
action (in form and substance reasonably satisfactory to the Bank) taken by the
Borrower to authorize the execution, delivery and performance of the Note
Modification and this Agreement and the modifications to be made hereunder and
thereunder, together with such other documents as the Bank or its counsel may
reasonably require.
 
c.           The Bank shall have received all of its fees, costs and expenses in
connection with the modification of the Loan.
 
3.             Amendments to Loan Documents.
 
a.           All references in the Loan Documents to the Note shall mean the
Existing Note, as modified by the Note Modification.
 
b.           The Borrower and the Bank agree that the calculation of the Debt
Service Coverage Ratio, as set forth in Section 4.9 of the Deed of Trust, shall
be limited to the Borrower’s income and debt service relating to the Property.
 
c.           The Environmental Indemnity Agreement is hereby amended by:
 
           (i)      Deleting the words “Hazardous Materials Transportation Act
(49 U.S.C. § 1801 et seq.)”, in paragraph D of the Environmental Indemnity
Agreement and replacing them with “Hazardous Materials Transportation Act (49
U.S.C. § 5101 et seq.)”.
 
           (ii)     Adding the following paragraph following paragraph 10 of the
Environmental Indemnity Agreement:
 
“Without limiting any of the remedies provided in this Agreement, Indemnitor
acknowledges and agrees that each of the provisions in this Agreement is an
environmental provision (as defined in Section 736(f)(2) of the California Code
of Civil Procedure) made by Indemnitor relating to the Property (the
“Environmental Provisions”), and that Indemnitor’s failure to comply with any of
the Environmental Provisions will be a breach of contract that will entitle Bank
to pursue the remedies provided by Section 736 of the California Code of Civil
Procedure (“Section 736”) for the recovery of damages and for the enforcement of
the Environmental Provisions, subject to the limitations contained
therein.  Pursuant to Section 736, Bank’s action for recovery of damages or
enforcement of the Environmental Provisions shall not constitute an action
within the meaning of Section 726(a) of the California Code of Civil Procedure
or constitute a money judgment for a deficiency or a deficiency judgment within
the meaning of Sections 580a, 580b, 580d, or 726(b) of the California Code of
Civil Procedure.”
 
 
 
3

--------------------------------------------------------------------------------

 

 
4.             Reaffirmation.  The Borrower, as maker, debtor, grantor, pledgor,
assignor, or in other similar capacity in which it is or becomes indebted to the
Bank or grants liens or security interests in its properties under the Loan
Documents, hereby ratifies and reaffirms all of its payment and performance
obligations, contingent or otherwise, under each of the Loan Documents and, to
the extent it granted liens on or security interests in any of its properties
pursuant to any such Loan Documents, hereby ratifies and reaffirms such grant of
liens and security interests and confirms and agrees that such liens and
security interests hereafter secure all of the obligations under the Loan, in
each case as if each reference in the Loan Documents to the obligations secured
thereby are construed to hereafter mean and refer to such obligations under the
Loan Documents as hereby amended. The Borrower acknowledges that each of the
Loan Documents remains in full force and effect, continues to apply to the
obligations arising under the Loan, and is hereby ratified and confirmed. The
execution of this Agreement shall not operate as a novation, waiver of any
right, power or remedy of the Bank nor constitute a waiver of any provision of
any of the Loan Documents. The Borrower confirms and agrees that the Loan
Documents and each and every covenant, condition, obligation, representation,
warranty and provision set forth therein are, and shall continue to be, in full
force and effect and are hereby confirmed, reaffirmed and ratified in all
respects.
 
5.             Successors and Assigns.  This Agreement shall be binding upon the
Borrower and upon its respective successors and assigns and shall inure to the
benefit of the Bank and its successors and assigns.  The successors and assigns
of such entities shall include, without limitation, their respective receivers,
trustees, or debtors-in-possession.
 
6.             Further Assurances. The Borrower hereby agrees from time to time,
as and when requested by the Bank, to execute and deliver or cause to be
executed and delivered, all such documents, instruments and agreements and to
take or cause to be taken such further or other action as the Bank may
reasonably deem necessary in order to carry out the intent and purposes of this
Agreement and the other Loan Documents.
 
7.             Authorization.  Each person a party hereto is duly authorized to
execute and deliver this Agreement, and is duly authorized to perform its
obligations under this Agreement, and the other Loan Documents to which it is a
party.
 
8.             No Conflicts.  The execution and delivery of this Agreement and
the performance by each party of its obligations hereunder do not and will not
conflict with any provision of applicable law or of the certificate of
incorporation  or bylaws of any of them or of any agreement binding upon any of
them.
 
10.           Governing Law.   This Agreement shall be governed by and shall be
construed and enforced in accordance with the internal law of the State of
California, without regards to conflicts of law principles.
 
11.           Severability.  Wherever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity without invalidating the remainder of such
provision or the remaining provisions of this Agreement.
 
12.           Execution in Counterparts.  This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.
 
 
4

--------------------------------------------------------------------------------

 
13.           Section Headings.  The section headings herein are for convenience
of reference only, and shall not affect in any way the interpretation of any of
the provisions hereof.
 


 
[THE NEXT PAGE IS THE SIGNATURE PAGE]
 
 
 
5

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Agreement has been duly executed by each of the
undersigned as of the day and year first set forth above.
 


 

 
BORROWER:
 
SONOMAWEST HOLDINGS, INC.
 
 
By:   /s/ Walker R. Stapleton             
                                                             
       Walker R. Stapleton
Its President
 
   






 
BANK:
 
WELLS FARGO BANK, NATIONAL ASSOCIATION as successor by merger to Wachovia Bank,
National Association
 
 
By:     /s/ Anne S. Wilson                                 
         Anne S. Wilson
         Senior Vice President
 
 

































[Signature Page to First Master Reaffirmation Agreement and Amendment to Loan
Documents]
 

 
 
6

--------------------------------------------------------------------------------

 
EXHIBIT A
 

 
 Additional Loan Documents
(unless otherwise noted, all documents dated May 21, 2008)


1.  Promissory Note of Borrower in the principal sum of $2,500,000;


2.  Deed of Trust, Assignment, Security Agreement and Fixture Filing from
Borrower, as Grantor, to TRSTE, INC., as Trustee in favor of Wachovia Bank,
National Association (n/k/a Wells Fargo, National Association) recorded in the
Official Records of Sonoma County on May 22, 2008 with Recording No. 2008-47610;


3.  Environmental Indemnity Agreement;


4.  UCC-1 Financing Statement



 
7

--------------------------------------------------------------------------------

 
